         Case 1:19-cr-00322-PGG Document 20 Filed 06/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

            -against-
                                                            ORDER
MODESTO ANTONIO MARTINEZ-
LOPEZ,                                                  19 Cr. 322 (PGG)

                        Defendant.

UNITED STATES OF AMERICA

                -against-
                                                        19 Cr. 356 (PGG)
MODESTO ANTONIO MARTINEZ-
LOPEZ,

                        Defendant.

PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencings currently scheduled for June 29, 2020

are adjourned to August 5, 2020 at 4:00 p.m. in Courtroom 705 of the Thurgood Marshall

United States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       June 23, 2020
